Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 9/21/2021, with respect to the objections to claims 1, 2, and 21 have been fully considered and are persuasive. The amendments to claims 1, 2, and 21 overcome the previous objections. The objections to claims 1, 2, and 21 have been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 9/21/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 1, 6, and 21 have been fully considered and are persuasive. The amendments to claims 1, 6, and 21 overcome the previous rejections. The 35 U.S.C. 112(b) rejections of claims 1, 6, and 21 have been withdrawn. 
Applicant's arguments regarding the 35 U.S.C. 102 and 103 rejections of claims 1-24 filed 9/21/2021 have been fully considered but they are not persuasive. The Applicant argues that Sanford et al. (U.S. 9,763,794) fails to teach a prosthesis wherein “the first inclined surface extends in a direction away from a non-bent portion of an other wall of the same at least one rib,” and instead discloses a prosthesis wherein the inclined surface extends close to the non-bent portion of the other wall. The Examiner respectfully disagrees. The direction in which the first inclined surface (as shown in Fig. A, derived from Fig. 24) extends could be interpreted as being towards or away from a non-bent portion (as shown in Fig. A) of an other wall (150e and 152e) of the same at least one rib (155e and 157e) depending on the direction from which the extension is viewed. When viewed in the anterior to posterior direction, the first inclined surface (as shown in Fig. A) does extend in a direction away from a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanford et al. (U.S. 9,763,794).
Regarding claim 1, Sanford et al. discloses a knee prosthesis, comprising: a tibial component (102e, Fig. 24), comprises a platform (114e) and at least one rib (155e and 157e) extending upwardly from an upper surface of the platform (114e) and forwardly from the rear of the platform (114e), a front edge (108e) of the upper surface of the platform (114e) is provided with at least one front lug boss (126e and 128e), and a back edge of the upper surface of the platform (114e) is provided with at least one back lug boss (as shown in Fig. A, derived from Fig. 24); a bearing (104e), a lower surface (124e, Fig. 21) of the bearing (104e) is provided with a groove (160e) matching with the at least one rib (155e and 157e), and the bearing (104e) is provided with a front slot (130e and 132e) matching with the at least one front lug boss (126e and 128e) and a back slot (as shown in Fig. B, derived from Fig. 24) matching with the at least one back lug boss (as shown in Fig. A); and a femoral component (col. 1, lines 28-30), articulated with an upper surface of the bearing (104e; col. 1, lines 30-34); wherein the at least one rib 

    PNG
    media_image1.png
    426
    855
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    581
    media_image2.png
    Greyscale

Regarding claim 2, Sanford et al. discloses the knee prosthesis according to claim 1, wherein the first inclined surface (as shown in Fig. A) and the upper surface of the platform (114e) form an intersection line, and wherein an included angle between the intersection line and a central axis (AP) of the platform (114e) along a front-back direction is greater than 0 degrees (Fig. 24).
Regarding claim 4, Sanford et al. discloses the knee prosthesis according to claim 1, further comprising a pair of ribs (155e and 157e) wherein the pair of ribs (155e and 157e) are disposed at the middle of the upper surface of the platform (114e; Fig. 24), and at least one of the pair of ribs (155e and 157e) is parallel to a central axis of the platform (114e) along a front-back direction (Fig. 24).
Regarding claim 5, Sanford et al. discloses the knee prosthesis according to claim 1, further comprising a pair of ribs (155e and 157e) wherein the pair of ribs (155e and 157e) are disposed at the middle of the upper surface of the platform (114e). Additionally, Sanford et al. discloses that the knee prosthesis can be configured so that the pair of ribs is at an angle of greater than 0 relative to a central axis of the platform along a front-back direction (col. 16, lines 27-35).
Regarding claim 6, Sanford et al. discloses the knee prosthesis according to claim 1, wherein the bent portion (as shown in Fig. A) is provided with a notch (as shown in Fig. A), which is interpreted as a notch as it is an indentation on the surface of the bent portion, and the notch (as shown in Fig. A) extends upward from the upper surface of the platform (114e) and terminates at an upper surface of the at least one rib (155e and 157e).
Regarding claim 7, Sanford et al. discloses the knee prosthesis according to claim 1, wherein the other wall (150e and 152e) of the same at least one rib (155e and 157e) is not provided with a bent portion, as the bent portion of the rib near the anterior edge could be interpreted as either being a part of the other wall or being separate from the other wall.
Regarding claim 8, Sanford et al. discloses the knee prosthesis according to claim 1, wherein the other wall (150e and 152e) of the same at least one rib (155e and 157e) is provided with a bent portion (as shown in Fig. A) in a forward or a backward extending direction and it is formed with a second inclined surface (as shown in Fig. A), and wherein the second inclined surface (as shown in Fig. A) and the first inclined surface (as shown in Fig. A) are angled relative to each other.
Regarding claim 9, Sanford et al. discloses the knee prosthesis according to claim 1, wherein the at least one rib (155e and 157e) and the groove (160e) are interference fit in a width direction of the groove (col. 16, lines 15-26; Fig. 25).
Regarding claim 10, Sanford et al. discloses the knee prosthesis according to claim 1, wherein the at least one front lug boss (126e and 128e) is provided with at least one front undercut (col. 3, lines 39-47), the at least one back lug boss (as shown in Fig. A) is provided with at least one back undercut (posterior portion of “dovetail boss;” col. 3, lines 39-47; col. 16, lines 19-20), and the lower surface of the bearing (104e) is provided with at least one front projection (“anterior wedges;” col. 2, lines 16-25) snapped into the front undercut (col. 3, lines 39-47) and at least one back projection (as shown in Fig. C, derived from Fig. 25) snapped into the back undercut (Fig. 25).

    PNG
    media_image3.png
    451
    650
    media_image3.png
    Greyscale

Regarding claim 11, Sanford et al. discloses the knee prosthesis according to claim 10, wherein the at least one back undercut is located in the middle of a back edge of the platform (col. 16, lines 19-20; Fig. 24).
Regarding claim 12, Sanford et al. discloses the knee prosthesis according to claim 2, further comprising a pair of ribs (155e and 157e) wherein the pair of ribs (155e and 157e) are disposed at the middle of the upper surface of the platform (114e; Fig. 24), and at least one of the pair of ribs (155e and 157e) is parallel to a central axis of the platform (114e) along a front-back direction (Fig. 24).
Regarding claim 13, Sanford et al. discloses the knee prosthesis according to claim 2, further comprising a pair of ribs (155e and 157e) wherein the pair of ribs (155e and 157e) are disposed at the middle of the upper surface of the platform (114e). Additionally, Sanford et al. discloses that the knee prosthesis can be configured so that the pair of ribs is at an angle relative to a central axis of the platform along a front-back direction (col. 16, lines 27-35).
Regarding claim 14, Sanford et al. discloses the knee prosthesis according to claim 2, wherein the bent portion (as shown in Fig. A) is provided with a notch (as shown in Fig. A), which is interpreted as a notch as it is an indentation on the surface of the bent portion, and the notch (as shown in Fig. A) extends upward from the upper surface of the platform (114e) and terminates at an upper surface of the rib (155e and 157e).
Regarding claim 15, Sanford et al. discloses the knee prosthesis according to claim 2, wherein the other wall (150e and 152e) of the same at least one rib (155e and 157e) is not provided with a bent portion, as the bent portion of the rib near the anterior edge could be interpreted as either being a part of the other wall or being separate from the other wall.
Regarding claim 16, Sanford et al. discloses the knee prosthesis according to claim 2, wherein the other wall (150e and 152e) of the same at least one rib (155e and 157e) is provided with a bent portion (as shown in Fig. A) in a forward or a backward extending direction and is formed with a second inclined surface (as shown in Fig. A), and wherein the second inclined surface (as shown in Fig. A) and the first inclined surface (as shown in Fig. A) are angled relative to each other.
Regarding claim 17, Sanford et al. discloses the knee prosthesis according to claim 2, wherein the at least one rib (155e and 157e) and the groove (160e) are interference fit in a width direction of the groove (col. 16, lines 15-26; Fig. 25).
Regarding claim 18, Sanford et al. discloses the knee prosthesis according to claim 2, wherein the at least one front lug boss (126e and 128e) is provided with at least one front undercut (col. 3, lines 39-47), the at least one back lug boss (as shown in Fig. A) is provided with at least one back undercut (posterior portion of “dovetail boss;” col. 3, lines 39-47; col. 16, lines 19-20), and the lower surface of the bearing (104e) is provided with at least one front projection (“anterior wedges;” col. 2, lines 16-25) snapped into the front undercut (col. 3, lines 39-47) and at least one back projection (as shown in Fig. C) snapped into the back undercut (Fig. 25).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford et al. (U.S. 9,763,794) in view of Hazebrouck et al. (U.S. 7,628,818).
Regarding claim 3, Sanford et al. discloses the knee prosthesis according to claim 2. Sanford et al. does not disclose that the included angle ranges from 2 degrees to 70 degrees. Hazebrouck et al. discloses a knee prosthesis analogous to that of Sanford et al. The prosthesis of Hazenbrouck et al. has a tibial component (14) with two ribs (46 and 48) with inclined surfaces (86 and 88). The first inclined surface (86) and the upper surface (24) of the platform (18) of the tibial component (14) form an intersection line, and wherein an included angle between the intersection line and a central axis (96) of the platform (18) along a front-back direction ranges from 30 degrees to 60 degrees, as the angle between the two inclined surfaces (86 and 88) ranges from 60 degrees to 120 degrees (col. 6, lines 41-48), and the central axis (96) is halfway between the inclined surfaces (Fig. 4). Hazenbrouck et al. teaches that having a larger angle helps to reduce micromotion, and that having an angle between the intersection line and the central axis of 30 degrees to 60 degrees is sufficient in providing this benefit (col. 6, lines 52-60). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Sanford et al. with the teachings of Hazenbrouck et al. by having the included angle range from 30 degrees to 60 degrees in order to reduce micromotion. This would result in the device of Sanford et al. wherein the included angle ranges from 30 degrees to 60 degrees, which is within the range of 2 degrees to 70 degrees.
Additionally, it is stated in the MPEP 2144.04 IV A that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is] not patentably distinct from the prior art device.” Limitations to the value of the included angle are drawn to a relative dimension and would not result in a change in performance to the device of the prior art of Sanford et al. and therefore is not considered patentably distinct.
Regarding claim 19, the present combined citation of Sanford et al. in view of Hazenbrouck et al. discloses the knee prosthesis according to claim 3. Additionally, Sanford et al. discloses a pair of the ribs (155e and 157e) disposed at the middle of the upper surface of the platform (114e; Fig. 24), wherein at least one of the ribs (155e and 157e) is parallel to a central axis of the platform along a front-back direction (Fig. 24).
Regarding claim 20, the present combined citation of Sanford et al. in view of Hazenbrouck et al. discloses the knee prosthesis according to claim 3. Additionally, Sanford et al. discloses that the bent portion (as shown in Fig. A) is provided with a notch (as shown in Fig. A), which is interpreted as a notch as it is an indentation on the surface of the bent portion, and the notch (as shown in Fig. A) extends upward from the upper surface of the platform (114e) and terminates at an upper surface of the rib (155e and 157e).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford et al. (U.S. 9,763,794) in view of Cappelletti et al. (U.S. 10,226,348).
Regarding claim 21, Sanford et al. discloses a knee prosthesis, comprising: a tibial component (102e), wherein the tibial component comprises a platform (114e) and a plurality of ribs (155e and 157e) extending upwardly from an upper surface of the platform (114e) and forwardly from the rear of the platform (114e), a front edge (108e) of the upper surface of the platform (114e) is provided with at least one front lug boss (126e and 128e), and a back edge of the upper surface of the platform (114e) is provided with at least one back lug boss (as shown in Fig. A); a bearing (104e), wherein the lower surface (124e) of the bearing (104e) is provided with a groove (160e) matching with one of the ribs (155e and 157e), and the bearing (104e) is provided with a front slot (130e and 132e) matching with the at least one front lug boss (126e and 128e) and a back slot (as shown in Fig. B) matching with the at least one back lug boss (as shown in Fig. A); and a femoral component (col. 1, lines 28-30), articulated with an upper surface of the bearing (104e; col. 1, lines 30-34); wherein at least one of the ribs (155e and 157e) is provided with a medial wall (150e and 151e) and a lateral wall (153e and 152e), wherein at least one of the media wall (150e and 151e) or the lateral wall (153e and 152e) is provided with a bent portion (as shown in Fig. A) and formed with a first inclined surface (as shown in Fig. A) and the first inclined surface (as shown in Fig. A) extends in a direction away from a non-bent portion (as shown in Fig. A) of an other wall (150e and 152e) of same at least one of the ribs (155e and 157e) in the anterior to posterior direction.
Sanford et al. does not disclose that the bearing comprises a plurality of bearings wherein each of the bearings has a different width in a medial-lateral direction or a plurality of femoral components. Cappelletti discloses a knee prosthesis component analogous to that of Sanford et al. The prosthetic system of Cappelletti includes a kit comprising a plurality of tibial components, bearing components, and femoral components of different sizes (Fig. 13; col. 7, lines 22-26). Each of the bearing components of this kit has a different width in the medial-lateral direction (Fig. 13). Providing the knee prosthesis in a kit allows for modularity so that the prosthesis can be adapted to the anthropomorphic measurements of the femoral and tibial ends of a patient (col. 7, lines 51-53). It would have been obvious to one skilled in the art at the time of filing to have modified the knee prosthesis of Sanford et al. with the teachings of Cappelletti by providing the knee prosthesis in a kit containing a plurality of each component, including the bearing and femoral components, in multiple sizes with different widths in a medial-lateral direction in order to allow for modularity so that the prosthesis can be adapted to the anthropomorphic measurements of the femoral and tibial ends of a patient. This modification would result in the knee prosthetic component of Sanford et al. including a plurality of bearings wherein each of the bearings has a different width in a medial-lateral direction and a plurality of femoral components.
Regarding claim 22, the present combined citation of Sanford et al. in view of Cappelletti discloses the knee prosthesis according to claim 21. Additionally, Sanford et al. discloses that the first inclined surface (as shown in Fig. A) and the upper surface of the platform (114e) form an intersection line and an included angle between the intersection line and a central axis (AP) of the platform (114e) along a front-back direction is greater than 0 degree (Fig. 24).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford et al. (U.S. 9,763,794) in view of Cappelletti et al. (U.S. 10,226,348), as applied to claim 21 above, and further in view of Hazebrouck et al. (U.S. 7,628,818).
Regarding claim 23, the present combined citation of Sanford et al. in view of Cappelletti discloses the knee prosthesis according to claim 22. Sanford et al. does not disclose that the included angle ranges from 2 degrees to 70 degrees. Hazebrouck et al. discloses a knee prosthesis analogous to that of Sanford et al. The prosthesis of Hazenbrouck et al. has a tibial component (14) with two ribs (46 and 48) with inclined surfaces (86 and 88). The first inclined surface (86) and the upper surface (24) of the platform (18) of the tibial component (14) form an intersection line, and wherein an included angle between the intersection line and a central axis (96) of the platform (18) along a front-back direction ranges from 30 degrees to 60 degrees, as the angle between the two inclined surfaces (86 and 88) ranges from 60 degrees to 120 degrees (col. 6, lines 41-48), and the central axis (96) is halfway between the inclined surfaces (Fig. 4). Hazenbrouck et al. teaches that having a larger angle helps to reduce micromotion, and that having an angle between the intersection line and the central axis of 30 degrees to 60 degrees is sufficient in providing this benefit (col. 6, lines 52-60). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Sanford et al. in view of Cappelletti with the teachings of Hazenbrouck et al. by having the included angle range from 30 degrees to 60 degrees in order to reduce micromotion. This would result in the device of Sanford et al. in view of Cappelletti wherein the included angle ranges from 30 degrees to 60 degrees, which is within the range of 2 degrees to 70 degrees.
Additionally, it is stated in the MPEP 2144.04 IV A that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is] not patentably distinct from the prior art device.” Limitations to the value of the included angle are drawn to a relative dimension and would not result in a change in performance to the device of the prior art of Sanford et al. in view of Cappelletti and therefore is not considered patentably distinct.
Regarding claim 24, the present combined citation of Sanford et al. in view of Cappelletti  and Hazenbrouck et al. discloses the knee prosthesis according to claim 23. Additionally, Sanford et al. discloses a pair of the ribs (155e and 157e) disposed at the middle of the upper surface of the platform (114e; Fig. 24), and at least one of the ribs (155e and 157e) is parallel to a central axis of the platform along a front-back direction (Fig. 24).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774